Exhibit 99.1 Unifi Announces Fourth Quarter and Fiscal 2016 Results Operating income growth of 16.7% and g ross profit growth of 8.5% during the fourth quarter fueled by global expansion of premium value-added products, including REPREVE® GREENSBORO, N.C., July 2 7 , 201 6 – Unifi, Inc. (NYSE: UFI), one of the world’s leading synthetic recycled yarn producers, today released operating results for the fourth quarter and fiscal year ended June 26, 2016. Fourth Quarter 2016 ● Operating income increased by $2.0 million compared to the prior year fourth quarter. Net income declined by $5.4 million compared to the prior year fourth quarter primarily due to lower earnings from Parkdale America, LLC (“PAL”) and a 33% effective tax rate compared to an 18% effective tax rate in the prior year fourth quarter ● Gross margin climbed to 16.8%, compared to 14.5% for the prior year fourth quarter Fiscal 2016 ● Operating income increased by $3.7 million compared to fiscal 2015. Net income declined by $7.7 million compared to fiscal 2015 primarily due to lower earnings from PAL and a 31% effective tax rate compared to a 25% effective tax rate in fiscal 2015 ● Gross margin climbed to 14.5%, compared to 13.2% for fiscal 2015 ● Premium value-added (“PVA”) products surpassed 35% of net sales “I am pleased to report strong fourth quarter and fiscal 2016 results. Our international operations, coupled with strong sales of PVA products, helped drive solid results,” said Tom Caudle, President of Unifi. “We’ve spent the last several years transforming our business and shifting our sales mix to higher-margin PVA products. We remain committed to producing the highest quality, innovative and sustainable products for our customers around the world. This has been the foundation of our success over the past several years, and we believe it will continue to be as we grow. We’re excited about the course of our business and our global opportunities.” Fourth Quarter and Fiscal 2016 Operational Review Net sales were $163.9 million for the fourth quarter of fiscal 2016, compared to net sales of $175.0 million for the fourth quarter of fiscal 2015. Net sales were unfavorably impacted primarily by devaluation of the Brazilian Real and lower selling prices due to lower raw material prices. Net sales were $643.6 million for fiscal 2016, compared to $687.1 million for fiscal 2015 primarily due to the same factors noted in the quarterly comparison. Market share gains for the International Segment and a disciplined focus on the Company’s PVA portfolio returned strong operating results. Operating income grew in the fourth quarter of fiscal 2016 by $2.0 million and operating margin improved by 168 basis points, both compared to the fourth quarter of fiscal 2015. Operating income for fiscal 2016 grew by $3.7 million and operating margin improved by 96 basis points, both compared to fiscal 2015. Net income for the fourth quarter of fiscal 2016 was $10.2 million, compared to $15.6 million for the fourth quarter of fiscal 2015, primarily due to $5.1 million of lower pre-tax earnings from PAL and a more favorable effective tax rate in the prior year period. Net income for fiscal 2016 was $34.4 million, compared to $42.2 million for fiscal 2015, with fiscal 2016 adversely impacted by $11.3 million of lower pre-tax earnings from PAL and a more favorable effective tax rate in fiscal 2015. Adjusted EBITDA was $21.1 million for the fourth quarter of fiscal 2016, compared to $19.2 million for the fourth quarter of fiscal 2015. Adjusted EBITDA was $68.6 million for fiscal 2016 compared to $64.3 million for fiscal 2015. The Company is adopting a new approach to calculating Adjusted EBITDA on a going-forward basis that reduces the number of adjustments and is intended to promote period-to-period consistency. Under the Company’s new approach, Adjusted EBITDA was $20.6 million for the fourth quarter of fiscal 2016, compared to $18.2 million for the fourth quarter of fiscal 2015, and $65.4 million for fiscal 2016, compared to $59.6 million for fiscal 2015. Adjusted EBITDA is a non-GAAP financial measure. The schedules included in this press release reconcile Adjusted EBITDA to net income attributable to Unifi, Inc. Net debt (total debt less cash and cash equivalents) was $106.4 million at the end of fiscal 2016, consistent with the Company’s expectations and capital allocation priorities, which include enhancing manufacturing operations for continued growth, flexibility and capacity; and expanding the business internationally. Unifi Announces Fourth Quarter and Fiscal 2016 Results 2 Fiscal 2017 Outlook For fiscal 2017, the Company anticipates: ● Revenue growth in the low single digit percentage range, assuming raw material prices are unchanged ● Operating income and Adjusted EBITDA growth in the low single digit percentage range ● Effective tax rate in the low 30% range ● Continuing the current capital investment strategy, with estimated capital expenditures of approximately $40 million “We expect growth in our top line in fiscal 2017, based on increased contributions from our international operations, PVA portfolio, and our new bottle processing facility, all of which should help offset a soft domestic environment,” said Sean Goodman, CFO of Unifi. “We expect some gross margin pressure in fiscal 2017 associated with initial start-up costs for our bottle processing operation and Recycling Center expansion. We anticipate that the financial benefits of these investments will be realized in fiscal 2018 and beyond. We will continue to invest diligently in our business to position our assets for enhanced returns, to expand internationally, and to continue on a path for long-term growth.” Fourth Quarter 2016 Earnings Conference Call The Company will provide additional commentary regarding its fourth quarter and fiscal 2016 results and other developments during its earnings conference call on July 27, 2016, at 8:30 a.m. Eastern Time. The call can be accessed via a live audio webcast on the Company's website at http://investor.unifi.com. For those investors that cannot access the webcast, conference call lines will be available by dialing (877) 359-9508 (Domestic) or (224) 357-2393 (International) and when prompted, providing conference ID number 49483267. Additional supporting materials and information related to the call will also be available on the website. ### Unifi Announces Fourth Quarter and Fiscal 2016 Results 3 About Unifi Unifi, Inc. (NYSE: UFI) is a multi-national manufacturing company that produces and sells recycled and other processed yarns designed to meet customer specifications, and premium value-added (“PVA”) yarns with enhanced performance characteristics. Unifi maintains one of the textile industry’s most comprehensive polyester and nylon product offerings. Unifi enhances demand for its products, and helps others in creating a more effective textile industry supply chain, through the development and introduction of branded yarns that provide unique performance, comfort and aesthetic advantages. In addition to its flagship REPREVE® products – a family of eco-friendly yarns made from recycled materials – key Unifi brands include: SORBTEK® , REFLEXX® , aio® - all-in-one performance yarns, SATURA® , AUGUSTA® A.M.Y.® , MYNX® UV, and MICROVISTA® . Unifi's yarns are readily found in the products of major brands in the apparel, hosiery, automotive, home furnishings, industrial and other end-use markets. For more information about Unifi, visit www.unifi.com; to learn more about REPREVE® , visit www.repreve.com. For more information, contact: Chris Donovan or Chris Hodges Alpha IR Group 312-445-2870 UFI@alpha-ir.com Financial Statements and Reconciliations to Adjusted Results to Follow Unifi Announces Fourth Quarter and Fiscal 2016 Results 4 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) June 26, 2016 June 28, 2015 ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Other current assets Total current assets Property, plant and equipment, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable and other current liabilities $ $ Current portion of long-term debt Total current liabilities Long-term debt Other long-term liabilities Total liabilities Total Unifi, Inc. shareholders’ equity Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Unifi Announces Fourth Quarter and Fiscal 2016 Results 5 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (in thousands, except per share amounts) For the Three Months Ended For the Fiscal Year Ended June 26, 2016 June 28, 2015 June 26, 2016 June 28, 2015 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Provision for bad debts Other operating expense, net Operating income Interest income ) Interest expense Loss on extinguishment of debt — — — Equity in earnings of unconsolidated affiliates ) Income before income taxes Provision for income taxes Net income including non-controlling interest Less: net loss attributable to non-controlling interest ) Net income attributable to Unifi, Inc. $ Net income attributable to Unifi, Inc. per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted Unifi Announces Fourth Quarter and Fiscal 2016 Results 6 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For The Fiscal Year Ended June 26, 2016 June 28, 2015 Cash and cash equivalents at beginning of year $ $ Operating activities: Net income including non-controlling interest Adjustments to reconcile net income including non-controlling interest to net cash provided by operating activities: Equity in earnings of unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Depreciation and amortization expense Loss on extinguishment of debt — Non-cash compensation expense Deferred income taxes ) Other, net ) Changes in assets and liabilities ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sale of assets Other, net ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Common stock repurchased and retired under publicly announced programs ) ) Contributions from non-controlling interest Other, net ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at end of year $ $ Unifi Announces Fourth Quarter and Fiscal 2016 Results 7 RECONCILIATIONS OF REPORTED RESULTS TO ADJUSTED RESULTS (Unaudited) (in thousands) The Company may, from time to time, modify the amounts used to determine its non-GAAP financial measures. In the fourth quarter of fiscal 2016, the Company simplified the calculation of Adjusted EBITDA by eliminating certain adjustments. Most notably, the Company will no longer include an adjustment for non-cash compensation expenses. This simplification is intended to improve the transparency and consistency of management's primary non-GAAP performance metric. Below, the Company has reconciled Adjusted EBITDA under the new definition (applicable in the fourth quarter of fiscal 2016) to Adjusted EBITDA under the previous definition (i.e. as disclosed in the third quarter earnings release, dated April 20, 2016). The Company deems this dual disclosure helpful for external users, most notably in connection with Adjusted EBITDA amounts provided in prior disclosures. Similarly in the fourth quarter of fiscal 2016, the Company updated the calculation of Adjusted Net Income. Additionally, the tax impact is presented for each line item in the reconciliation. On the following page, the Company has reconciled Adjusted Net Income under the new definition (applicable in the fourth quarter of fiscal 2016) to Adjusted Net Income under the previous definition (i.e. as disclosed in the third quarter earnings release, dated April 20, 2016). The Company deems this dual disclosure helpful for external users, most notably in connection with Adjusted Net Income amounts provided in prior disclosures. The reconciliations of the amounts reported under U.S. generally accepted accounting principles (“GAAP”) for Net income attributable to Unifi, Inc. to EBITDA, Adjusted EBITDA (as newly defined) and Adjusted EBITDA (as previously defined) are as follows: For the Three Months Ended For the Fiscal Year Ended June 26, 2016 June 28, 2015 June 26, 2016 June 28, 2015 Net income attributable to Unifi, Inc. $ Interest expense, net Provision for income taxes Depreciation and amortization expense EBITDA Equity in earnings of Parkdale America, LLC ) EBITDA Excluding Parkdale America, LLC Key employee transition costs — — Loss on extinguishment of debt — — — Adjusted EBITDA, as newly defined (1) $ Adjusted EBITDA, as newly defined (1) $ Non-cash compensation expense Other Adjusted EBITDA, as previously defined (2) $ Note: Amounts presented in the reconciliation above may not be consistent with amounts included in the Company’s condensed consolidated financial statements due to the impact of the non-controlling interest in Repreve Renewables, LLC. Represents Adjusted EBITDA calculated under the Company's new definition, as discussed above. Represents Adjusted EBITDA calculated under the Company's previous definition, presented here to provide for a comparison to historical Adjusted EBITDA amounts discussed and disclosed in prior periods. Unifi Announces Fourth Quarter and Fiscal 2016 Results 8 RECONCILIATIONS OF REPORTED RESULTS TO ADJUSTED RESULTS (Unaudited) (Continued) (in thousands, except per share amounts) The reconciliations of Income before income taxes, Net income attributable to Unifi, Inc. (“Net Income”) and Basic Earnings Per Share (“EPS”) to Adjusted Net Income and Adjusted EPS are as follows: For the Three Months Ended June 26, 2016 For the Three Months Ended June 28, 2015 Income Before Income Taxes Tax Impact ( 5 ) Net Income Basic EPS Income Before Income Taxes Tax Impact ( 5 ) Net Income Basic EPS GAAP results $ $ — $ — $ $ Key employee transition costs ) — Change in deferred tax liability for unremitted foreign earnings assertion — ) ) ) Change in deferred tax asset for certain foreign currency transactions — Change in uncertain tax positions — Renewable energy tax credits — ) ) ) Bargain purchase gain for an equity affiliate (1) — ) — ) ) Adjusted results, as newly defined (2) $ $ ) $ ) $ $ Adjusted results, as newly defined (2) $ $ ) $ ) $ $ Change in certain valuation allowances nm nm nm nm — ) ) ) Net loss on sale or disposal of assets (
